                                         Case 3:14-cv-00101-EMC Document 43 Filed 12/02/20 Page 1 of 32




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WILLIE WILLIAMS,                                   Case No. 14-cv-00101-EMC
                                   8                    Plaintiff,
                                                                                            ORDER DENYING PETITION FOR
                                   9             v.                                         WRIT OF HABEAS CORPUS
                                  10     KAMALA HARRIS, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                      I.       INTRODUCTION

                                  15          Willie Williams, a prisoner currently incarcerated at the California State Prison Solano,

                                  16   filed this pro se action for writ of habeas corpus pursuant to 28 U.S.C. § 2254. Respondent has

                                  17   filed an answer and Mr. Williams has filed a traverse. Mr. Williams’ petition is now before the

                                  18   Court for review on the merits. For the reasons discussed below, the petition for writ of habeas

                                  19   corpus will be denied.

                                  20                                      II.      BACKGROUND

                                  21          Mr. Williams and codefendant Sheridan Smith were charged in Alameda County Superior

                                  22   Court with robbery special circumstance first-degree murder. 3CT at 644-50. Smith was

                                  23   separately charged with forcible rape. Id. at 645.

                                  24          The California Court of Appeal summarized the trial testimony as follows:

                                  25                  A. Prosecution Case
                                                      The murder and rape occurred on the morning of May 28, 2005, at a
                                  26                  homeless encampment in Oakland on land known as the “jungle,” a
                                                      fenced-in parcel of heavy brush and tall grass under the 980 freeway
                                  27                  bordered by Northgate, Sycamore, and BART tracks. A trail from a
                                                      hole in the fence on Northgate led uphill to mattresses where 39–
                                  28                  year–old Vincent, 33–year–old Ana, 54–year–old Wanda, and 36–
                                       Case 3:14-cv-00101-EMC Document 43 Filed 12/02/20 Page 2 of 32



                                                year–old Zeke were sleeping. Vincent was Ana’s boyfriend. Ana
                                   1            had known Wanda for many years and called her “Auntie.” Vincent
                                                was a crack user; Ana, Wanda, and Zeke were heroin addicts.
                                   2
                                                Ana and Zeke awoke and saw defendants, together with a third man
                                   3            who was never identified, standing at the foot of the mattress they
                                                shared with Vincent. Ana had seen Williams, who was known as
                                   4            “Razor,” and the third man in the neighborhood, but did not
                                                recognize Smith. Wanda, who had been sleeping on a nearby
                                   5            mattress, also recognized Williams. Zeke had never seen the men
                                                before.
                                   6
                                                The three men were passing around a bottle of alcohol, and appeared
                                   7            to Wanda to be intoxicated. At trial, Ana testified that the men
                                                looked like they had been up all night, but did not appear drunk or
                                   8            stoned. But in her interview with the police, Ana said they “all
                                                seemed really spaced out,” and she testified at the preliminary
                                   9            hearing that they appeared to be drunk and stoned on crack cocaine,
                                                “[a] bad combination.” Smith was holding a cane sword: a four-
                                  10            foot-long walking cane that came apart to reveal a two-foot-long
                                                blade.
                                  11
                                                Ana testified that she asked the men what they wanted and told them
                                  12            to go away. Smith pointed the sword at her and asked Williams,
Northern District of California




                                                “[W]ant me to shank this bitch? Want me to stab this bitch right
 United States District Court




                                  13            now?” Williams did not respond, and Ana falsely claimed to be
                                                pregnant to try to gain their sympathy. Wanda testified that she
                                  14            awoke around 7:30 or 8:00 that morning when she heard Ana
                                                screaming “they gonna kill me, they're gonna hurt him, or something
                                  15            like that.”
                                  16            When she opened her eyes Wanda saw defendants, and later
                                                observed the third man, down the hill on the trail. Zeke said the
                                  17            third man “just kind of stood off in a distance,” “looking in our
                                                direction and away.” Wanda said that he “stood down the hill most
                                  18            of the time, like he was watching the trail.”
                                  19            Ana testified that Vincent asked what the men wanted, and Williams
                                                asked Ana, Vincent, Wanda, and Zeke if they had any money.
                                  20            Speaking gruffly like Williams, Smith said “yes, give him some
                                                money.” Zeke gave Williams $10, and Smith pointed his sword at
                                  21            Ana and Vincent. Ana had $30 in her shoe that she had earned from
                                                prostituting the night before, but Vincent indicated that she should
                                  22            not to reach for the money.
                                  23            Zeke recalled giving the money to Smith, and testified that Smith
                                                said they were looking for Vincent about “[s]omething pertaining to
                                  24            money owed or some sort of disrespect.” The amount they claimed
                                                that Vincent owed kept increasing, from $30 to $15,000 or $20,000.
                                  25            Zeke gave Smith all the money he had in his pocket because
                                                defendants were armed and they were in an isolated area. It was a
                                  26            “scary” situation and he did not want to be beaten up. When Smith
                                                took the money he told Zeke, “Okay. This will get you a pass.”
                                  27
                                                Ana testified that Williams began to accuse Vincent of being
                                  28            involved with his woman. Williams said that Vincent had been at
                                                                                 2
                                       Case 3:14-cv-00101-EMC Document 43 Filed 12/02/20 Page 3 of 32



                                                his house when he called home from jail. He heard Vincent
                                   1            laughing during the call. Wanda testified that Williams “was saying
                                                something about he had called home and Vincent had answered the
                                   2            phone, and he was walking around with his shirt off. I don't know, I
                                                guess bragging or something. . . . [T]o me, it didn’t make any
                                   3            sense.” Williams accused Vincent of “stopping [Williams’] money
                                                and something when he was in jail,” and having driven his car. Ana
                                   4            testified that when she and Vincent denied that Vincent had a
                                                relationship with Williams’ woman, Smith said, “Are you calling
                                   5            my man a lie?”
                                   6            According to Ana and Wanda, defendants then started talking about
                                                the Black Guerrilla Family prison gang. Wanda testified that
                                   7            defendants told Vincent that he knew what he had done, that he was
                                                hiding out, and that they had taken up a B.G.F. contract and “were
                                   8            supposed to take us all out.” To Wanda, “that didn’t make any sense
                                                either,” because she knew Vincent was not affiliated with the B.G.F.
                                   9            Williams told Vincent that he had put defendants “in a messed up
                                                position.” Ana testified that she and Vincent denied that Vincent
                                  10            was the target of a B.G.F. hit. She told Smith that Vincent was not
                                                affiliated with the B.G.F. Zeke also remembered hearing something
                                  11            about the B.G.F., but he could not recall any talk about Williams’
                                                wife.
                                  12
Northern District of California
 United States District Court




                                                Zeke said Smith accused Vincent of repeatedly placing crank calls
                                  13            to one of defendants’ mothers. But Vincent was “groggy” and
                                                “nonresponsive.” He looked confused, and “would just kind of go in
                                  14            and out.” He answered defendants’ questions vaguely, and offered
                                                something like an apology.
                                  15
                                                Zeke told the lead police investigator that while defendants seemed
                                  16            drunk, “they knew what they were doing.” At trial he testified that
                                                defendants were not slurring their words, but some of the things they
                                  17            said did not make sense and they kept changing their stories. He
                                                thought “[t]hey were trying to confuse us.” Ana and Wanda
                                  18            similarly testified that when they described defendants as
                                                “rambling,” “babbling,” and talking “gibberish,” they meant that
                                  19            defendants were untruthful, not incoherent.
                                  20            Wanda testified that it looked for a moment as if defendants were
                                                going to leave the scene. They walked down the trail, conferred for
                                  21            about a minute, and then came back. That’s when Williams
                                                punched Vincent in the face. Ana testified that Williams slapped
                                  22            Vincent two to six times in the face. According to Zeke, Williams
                                                slapped Vincent and Smith punched him.
                                  23
                                                Ana, Wanda, and Zeke testified that Vincent did nothing to provoke
                                  24            defendants. Vincent was unarmed, made no threats, and made no
                                                move toward them.
                                  25
                                                Ana testified that Williams told Vincent to stand up and apologize
                                  26            for being at his house. Vincent stood up and said, “I'm sorry,” but
                                                did not apologize for anything in particular, “which seemed to make
                                  27            [Williams] even madder.” Williams said, “Oh, so now you're
                                                sorry.” At that point, Ana testified, “I think Razor told the chubby
                                  28            dude to stick Vincent.” Smith stabbed Vincent in the chest with the
                                                                                 3
                                       Case 3:14-cv-00101-EMC Document 43 Filed 12/02/20 Page 4 of 32



                                                cane sword, and he fell to the ground. Williams said, “Look who
                                   1            looks stupid now,” and Smith said something like, “I guess he’s
                                                sorry now.” Smith said that he did not want to do it, but that he had
                                   2            to because the B.G.F. told him to. Williams told Ana that the B.G.F.
                                                would be looking for her if she said anything to the police.
                                   3
                                                Wanda also recalled Williams wanting an apology from Vincent for
                                   4            something after he punched him. Wanda watched from her
                                                mattress. Vincent was sitting when he was stabbed, and fell back on
                                   5            his mattress. Zeke also remembered Vincent sitting on the mattress
                                                when he was stabbed. Zeke testified that just before stabbing
                                   6            Vincent, Smith said, “blood in, blood out.” FN. 3 Smith stepped
                                                toward Vincent and put his weight behind the thrust of the sword.
                                   7            After the stabbing Williams told Smith to “finish him” or “do it
                                                again,” and Ana begged him not to.
                                   8
                                                       FN. 3 Zeke testified that Williams said little before the
                                   9                   stabbing other than “a few things just in agreement with Mr.
                                                       Smith.” The prosecutor argued to the jury that Zeke was
                                  10                   mistaken and that Williams was doing the talking. The
                                                       prosecutor referred to Williams as “the planner,” Smith as
                                  11                   “the muscle,” and the third man as “the lookout.”
                                  12            Wanda, Ana, and Zeke testified that the stabbing occurred between
Northern District of California
 United States District Court




                                                ten and 15 minutes after defendants woke them up.
                                  13
                                                Zeke testified that after the stabbing defendants “started messing
                                  14            with [Vincent], telling him to stand up and sit down” and saying that
                                                he was not badly hurt. Ana helped Vincent to his feet three or four
                                  15            times, and defendants said, “Nah. Get back down.” Wanda also
                                                recalled that defendants told Vincent that he was not badly hurt and
                                  16            ordered him to get up. Vincent tried but staggered and fell. He kept
                                                saying to Ana, “Mommy, I'm dying.” Ana “remember[ed] Vincent
                                  17            moaning and groaning, and [Williams] saying, ‘If he's groaning like
                                                that, we’d might as well finish him off.’ And me telling him no, that
                                  18            he’s just scared. And then [Williams] telling me, ‘Well, make that
                                                nigger climb up that hill then.’” Vincent tried to walk up the hill
                                  19            toward the BART tracks, but slipped and rolled back onto Ana’s lap.
                                  20            Ana testified that she asked Williams to let her call an ambulance
                                                and Williams said, “No.” Wanda testified that when she asked
                                  21            Williams to let her call an ambulance, Williams told her that
                                                Vincent “wasn't stabbed that bad.”
                                  22
                                                Wanda testified that defendants then stepped away and conferred.
                                  23            Looking at Ana, Williams asked Smith, “Do you want her?” Smith
                                                approached Ana, made a menacing gesture with his sword to
                                  24            frighten her, and said, “Come here.”
                                  25            Ana testified that, while holding the sword Smith grabbed her by the
                                                arm and pulled her behind the last freeway pillar in the jungle
                                  26            toward Sycamore. At the preliminary hearing she estimated the
                                                distance to have been 27.5 feet from the mattresses, but it was
                                  27            measured by Oakland Police to have been 173 to 175 feet. Smith
                                                told Ana to pull her jeans down and bend over with her hands on the
                                  28            pillar. He penetrated her vagina with his penis, and ejaculated.
                                                                                  4
                                       Case 3:14-cv-00101-EMC Document 43 Filed 12/02/20 Page 5 of 32



                                                Wanda lost sight of Ana behind the pillar, but Zeke could see she
                                   1            was being raped. Wanda testified that people walking by on
                                                Sycamore said something to Smith and Ana, but they were too far
                                   2            away for Wanda to hear what they said. Zeke also testified that a
                                                man walked by on the sidewalk and said something. According to
                                   3            Wanda, five minutes after Ana was taken away by Smith, she came
                                                back crying and said she had been raped.
                                   4
                                                Zeke testified that during the rape Vincent crawled down the trail
                                   5            and collapsed. Wanda also saw where Vincent fell in bushes below
                                                the mattresses. Ana testified that Wanda told her Vincent had rolled
                                   6            over toward some bushes, and she thought he was there trying to
                                                hide.
                                   7
                                                Ana, Wanda, and Zeke left the jungle through the hole in the fence.
                                   8            Before they left, Williams told Wanda that she “knew how to keep
                                                [her] mouth closed.” Ana went to a nearby pay phone where she
                                   9            called 911. Oakland Police Department records showed that 911
                                                calls were placed at 8:42 and 8:43 a.m. about a stabbing and a body
                                  10            in the area.
                                  11            Ana and Wanda returned to the jungle with a man named Shaka.
                                                They found Al Benson on the trail downhill from the mattresses,
                                  12            crying. Benson told Ana, “Don’t come any closer,” but Ana pushed
Northern District of California
 United States District Court




                                                him out of the way and saw Vincent lying on his back. Shaka tried
                                  13            to give Vincent C.P.R. but Vincent was dead. Wanda told Benson
                                                what had happened.
                                  14
                                                Police searched the jungle that morning in response to the 911 calls
                                  15            but did not find Vincent’s body. Another 911 call about a “possible
                                                DOA” was placed at 1:55 p.m., and the police found Vincent ten or
                                  16            15 minutes later. A trail of blood led from the mattresses to where
                                                the body lay in brush and tall grass, about 15 feet off the trail to the
                                  17            mattresses and 60 yards from the hole in the fence.
                                  18            An autopsy performed by forensic pathologist Thomas Rogers
                                                showed that Vincent was killed by a stab wound to the chest. The
                                  19            wound was one to one and one-half inches deep. The blade
                                                penetrated a small part of the right lung called the hilar area, and
                                  20            punctured a pulmonary artery. The wound was close to the heart,
                                                but might not have caused such major damage if it had been
                                  21            inflicted a little bit to the right or left of where it occurred. Blood
                                                collected in the airways of his lungs, and approximately 800 cubic
                                  22            centimeters of blood collected in Vincent’s chest cavity. The wound
                                                would have caused his death within three to 45 minutes. Vincent
                                  23            had cocaine and morphine in his system when he died.
                                  24            In a statement taken at 2:30 p.m., Wanda lied to police, and said she
                                                did not see Williams in the jungle or witness the stabbing. Ana and
                                  25            Wanda testified that they did not initially report the crimes because
                                                they were worried about the B.G.F. Ana testified that she saw
                                  26            Williams later that day when she was walking with Benson outside
                                                the jungle. Benson, who died before the trial in this case, yelled at
                                  27            Williams, saying, “What's wrong with you? I want to know why
                                                you hurt my friend.”
                                  28
                                                                                   5
                                       Case 3:14-cv-00101-EMC Document 43 Filed 12/02/20 Page 6 of 32



                                                Smith was in possession of the cane sword when he was arrested at
                                   1            about 6:00 p.m. that same day for shoplifting at the Target store in
                                                El Cerrito. Officer Christopher Purdy took Smith from the store to
                                   2            the El Cerrito Police Department and then to the Martinez Detention
                                                Facility. Purdy testified that on the way to the Martinez Detention
                                   3            Facility Smith said “he was going to put a $10,000 price on . . . my
                                                head,” and mentioned the B.G.F.
                                   4
                                                Two days later, on May 30, Benson put Ana and Wanda in contact
                                   5            with the police. They gave taped statements to the lead investigator,
                                                and identified Williams from a photo lineup.
                                   6
                                                Police retrieved the jeans Ana was wearing on the day of the
                                   7            incidents from a woman named Angela and had them frozen. Early
                                                on May 31 Ana underwent a sexual assault examination. The
                                   8            examination was performed by physician assistant Josh Luftig, who
                                                testified that Ana was “very disheveled” and “extremely upset.”
                                   9            Field described how she had been raped, and the results of the exam
                                                were consistent with the events Ana reported.
                                  10
                                                Benson brought Zeke into contact with the police on June 4. Zeke
                                  11            gave a taped statement and identified Williams from a photo lineup.
                                                Based upon information that Smith was involved in the case,
                                  12            Oakland police obtained the cane sword from the El Cerrito Police
Northern District of California
 United States District Court




                                                Department. Ana and Wanda identified Smith in photo lineups in
                                  13            November.
                                  14            Police obtained oral swabs of Smith’s DNA, and Oakland Police
                                                Department criminalist Shannon Cavness determined that Smith’s
                                  15            DNA matched DNA in sperm found on Field’s jeans. The match
                                                was to a certainty of one in 1.6 quintillion — a 16 with 17 zeros.
                                  16            DNA collected from the jeans was also found to match that of Smith
                                                as shown in a national DNA database.
                                  17
                                                Ana was convicted of robbery in 1995, arrested for prostitution in
                                  18            2001 and 2002, and on probation for possession of drugs at the time
                                                of the incidents. She testified that the prosecution put her up in a
                                  19            hotel for about a week during trial and about a month at the time of
                                                the preliminary hearing. The prosecutor provided her with food
                                  20            when they met, clothing, and two packs of cigarettes.
                                  21            Wanda had three felony theft convictions, and was on probation at
                                                the time of trial for possession of drugs. She testified that she and
                                  22            Ana were put up in hotels for one or two nights after giving their
                                                initial statements, and a week at the time of the preliminary hearing.
                                  23
                                                B. Williams’ Defense and Prosecution Rebuttal
                                  24            Smith did not testify at trial, but Williams did. In rebuttal, the
                                                prosecution introduced Williams’ taped statements to the police
                                  25            after he was arrested.
                                  26            (1) Police Interviews
                                                Williams was arrested on May 30, two days after the murder, and
                                  27            gave two statements in the early morning of May 31. The lead
                                                investigator testified that when he told Williams he was
                                  28            investigating a death in the jungle, Williams at first denied that he
                                                                                   6
                                       Case 3:14-cv-00101-EMC Document 43 Filed 12/02/20 Page 7 of 32



                                                had anything to do with it. But he admitted in his statements that he
                                   1            was present when the stabbing occurred.
                                   2            In his first statement, Williams said he was 44 years old, homeless,
                                                and known on the street as “Razor” or “Sampson.” He had never
                                   3            seen the victim before but knew that the victim’s girlfriend was a
                                                prostitute. He also knew the woman who was the girlfriend’s
                                   4            “mother or grandmother.” In the early morning of May 28, he
                                                smoked some crack by where he slept and then walked with two
                                   5            guys, a “fat dude” and a “skinny dude,” through the hole in the fence
                                                into the jungle to get high again. He smoked more crack with the
                                   6            two dudes and they encountered the victim, the girlfriend, and the
                                                mother, who were also getting high. He was talking with the mother
                                   7            when the fat dude stabbed the victim with a cane sword. The blade
                                                of the sword came over his shoulder. He did not know why the
                                   8            stabbing occurred. He tried to stop it, telling the fat dude, “Stop, get
                                                back, what is you doing?” He told the girlfriend to get a doctor for
                                   9            the victim and left the scene.
                                  10            In his second statement, Williams said he was smoking crack in the
                                                jungle when he heard the victim’s voice, which he thought he
                                  11            recognized as that of a man he heard speaking in the background
                                                when he called his wife from jail, or after he was released from jail.
                                  12            The man’s voice was one of three or four in the background during
Northern District of California
 United States District Court




                                                the call. Williams was pretty sure that while he was in jail, the
                                  13            victim had been flirting with his wife. He “went out there to ‘front
                                                [the victim],” and asked him three times, “[W]hy you fucking with
                                  14            my wife?” He became suspicious when the victim did not respond,
                                                so he pushed the victim. The investigator asked Williams to push
                                  15            him as hard as he pushed the victim. When Williams did so, the
                                                investigator said, “Okay, so it was a good firm push.” He told
                                  16            Williams, “[W]here I come from if somebody pushes you like that,
                                                you getting ready to fight. [¶] A. Yeah, pretty much. [¶] Q. Is that
                                  17            pretty much kinda what the thing was? [¶] A. Pretty much it was, but
                                                he didn’t even—he didn't even respond. [¶] Q. What did he do? [¶]
                                  18            A. He went up and fell back. He didn’t try to fight me.”
                                  19            The stabbing occurred right after the push. The blade came over
                                                Williams’ right shoulder into [the victim’s] chest. The chubby dude
                                  20            asked if he could “do [the victim] on up,” which meant finish the
                                                victim, and he answered, “Let that shit go.” The chubby dude, still
                                  21            holding the sword, told the girlfriend to “come here.” The victim
                                                was groaning and wheezing, but the “Mexican guy” said there was
                                  22            nothing wrong with him. The Mexican guy gave him $10 after he
                                                said that the victim owed him for messing with his wife. He saw the
                                  23            girlfriend and the chubby dude having consensual sex, and left the
                                                jungle when they were finished. Williams was not affiliated with a
                                  24            gang.
                                  25            (2) Williams’ Trial Testimony
                                                Williams initially testified that he had never seen Ana or Wanda
                                  26            before the proceedings in this case, nor did he remember seeing
                                                Smith on the day of the incidents, but he later acknowledged
                                  27            interacting with Ana and Wanda at the time.
                                  28            Williams testified that two men he did not know, one heavyset, the
                                                                                   7
                                       Case 3:14-cv-00101-EMC Document 43 Filed 12/02/20 Page 8 of 32



                                                other tall and skinny, came by the mattress near the jungle where he
                                   1            slept the night before the incidents. The heavyset man asked if he
                                                had an “asparatus,” which meant a pipe. He had one, and the three
                                   2            went to the jungle at 7:30 a.m. to smoke crack and drink brandy.
                                                When they were smoking and drinking, Williams heard laughing
                                   3            and talking back by the pillars. He thought he recognized one of the
                                                voices as a man he had heard in the background of a three or four
                                   4            minute phone call he made to his wife from jail. During the call,
                                                “[t]he man was talking about me running around with my chest all
                                   5            poked out.” He went over alone to confront the man who had been
                                                at his wife’s house. He did not know if the other men followed
                                   6            behind him.
                                   7            The man with the familiar voice was Vincent. He was with Ana,
                                                Wanda, and Zeke. They were all awake. Williams approached
                                   8            Vincent and said, “You trying to hide?” Vincent did not say
                                                anything, just stood looking at him. He could not describe Vincent’s
                                   9            demeanor because his memory of the events was “a blur.” He asked
                                                Vincent what he was doing at his house and kept saying, “Man, why
                                  10            you doing me like that?” Williams asked Vincent where his car was
                                                because people told him that Vincent had been driving it. He asked
                                  11            Vincent where his money was because his wife was receiving
                                                benefits he was getting. When Vincent was unresponsive, Williams
                                  12            felt mocked and got upset. Zeke gave him $10 to cool him down.
Northern District of California
 United States District Court




                                  13            Williams started to walk away down the hill “[t]hen [Vincent] said
                                                something. Then I turned back around. I started to go back and
                                  14            approach him. He started coming down the hill towards me. When
                                                he came towards me, that’s when I slapped him up.” Vincent’s
                                  15            remark had been “[s]ome sort of slur,” and he laughed when he said
                                                it.
                                  16
                                                On direct examination, Williams testified that after he slapped
                                  17            Vincent on the head he saw “a little flash” come over his shoulder
                                                and saw Vincent fall to the ground. Although in his statements he
                                  18            told police that he had seen Vincent get stabbed, in fact he had not.
                                                At the time of the incidents, his mind “wasn't even nowhere
                                  19            around.” He just told the investigator what he wanted to hear.
                                  20            On cross-examination by the prosecution, Williams testified that he
                                                pushed Vincent in between the slapping and stabbing. Williams
                                  21            became angry when Vincent uttered the slur as Williams was
                                                walking away. Vincent was walking down the path as if he were
                                  22            coming to fight him. When he was asked whether he slapped
                                                Vincent in anger or self-defense, Williams testified, “I don't know
                                  23            which one it was, because I reacted on my instinct. . . . I approached
                                                him, mortal combat. . . . I got in my mind . . . I’m going to attack
                                  24            you first before you attack me, because this is mutual combat. . . . I
                                                reached out with a slap, then a push.” He pushed him a second or
                                  25            two after the slap. Vincent fell and was getting up when he was
                                                stabbed. Williams did not see the cane sword before the stabbing.
                                  26
                                                The prosecution elicited that the stabbing occurred three or four
                                  27            minutes after the push. But on cross-examination by Smith,
                                                Williams said the stabbing occurred just two or three seconds later.
                                  28            The heavyset man bumped into him when he saw the flash over his
                                                                                  8
                                            Case 3:14-cv-00101-EMC Document 43 Filed 12/02/20 Page 9 of 32



                                                      shoulder. He turned around and only then realized that the man had
                                   1                  followed him to the mattress.
                                   2                  After the stabbing the heavyset man asked him something like, “Let
                                                      me finish it up,” which Williams took as a request for permission to
                                   3                  kill Vincent. He told the man to “[h]old on.” But before he realized
                                                      that Vincent was hurt, he told him, “[W]ho looks stupid now?”
                                   4                  Williams was mocking Vincent like Vincent had mocked him.
                                   5                  Williams asked Ana if she wanted the heavyset man because, before
                                                      the stabbing, Ana kept looking at him, rubbing her genitals, and
                                   6                  “smelling herself.” After the stabbing, he told Ana to get a doctor
                                                      for Vincent, but she seemed like she did not care about him. The
                                   7                  heavyset man whispered in Ana’s ear for a few minutes, and they
                                                      went to the back toward Sycamore. He talked with Wanda about
                                   8                  Vincent having been at his house, and witnessed Ana and the man
                                                      having “passionate” sex. After Ana and the heavyset man returned
                                   9                  to the mattress, he and the heavyset man left the jungle and parted
                                                      company.
                                  10
                                                      C. Jury Instructions and Deliberations
                                  11                  The jury was instructed on murder with malice, robbery felony-
                                                      murder, and aiding and abetting. (CALCRIM Nos. 520 [defining
                                  12                  express malice]; 548 [malice and felony-murder theories; jurors
Northern District of California
 United States District Court




                                                      need not agree on which theory applied]; 521 [distinguishing first
                                  13                  and second degree murder]; 540B [robbery felony-murder]; 549
                                                      [continuous transaction required]; 1600 [elements of robbery]; 401
                                  14                  [defining aiding and abetting].) The jury was also instructed on the
                                                      findings required to convict defendants of special circumstance first
                                  15                  degree murder. (CALCRIM Nos. 730 [murder during commission of
                                                      a robbery]; 703 [aider and abettor must be major participant and act
                                  16                  with intent to kill or reckless indifference to human life].)
                                                      Instructions were given on voluntary manslaughter based on heat of
                                  17                  passion (CALCRIM No. 570), and on the relevance of intoxication
                                                      (CALCRIM Nos. 404, 625).
                                  18
                                                      Approximately nine court days were spent presenting evidence and
                                  19                  arguments in the case. The jury returned guilty verdicts in a little
                                                      over four hours.
                                  20

                                  21   People v. Williams, 2012 WL 4479011, *1-7 (Cal. Ct. App. Oct. 1, 2012) (footnotes omitted).

                                  22   A.      Procedural History

                                  23           On June 10, 2010, the jury found both defendants guilty of first-degree special

                                  24   circumstance murder and found codefendant Smith guilty of rape. 3CT at 761-64; 9RT at 1646-

                                  25   50. On August 27, 2010, the trial court sentenced Mr. Williams to life without parole. 2CT at

                                  26   562, 564.

                                  27           Mr. Williams appealed. The California Court of Appeal affirmed his conviction.

                                  28   Williams, 2012 WL 4479011 at *1. The California Supreme Court summarily denied his petition
                                                                                        9
                                         Case 3:14-cv-00101-EMC Document 43 Filed 12/02/20 Page 10 of 32




                                   1   for review. Answer, Exs. 8, 9. Mr. William then filed this petition. Docket No. 1. The petition

                                   2   was stayed so Mr. Williams could exhaust an additional ineffective assistance of counsel claim.

                                   3   Docket No. 18. Mr. Williams exhausted the claim and filed the operative second amended

                                   4   petition. Docket No. 26 (“Petition”). The Court lifted the stay but dismissed the newly exhausted

                                   5   ineffective assistance of counsel claim for failing to state a cognizable claim. Docket No. 27. The

                                   6   Court later granted Respondent’s motion to dismiss and dismissed another ineffective assistance

                                   7   of counsel claim as procedurally defaulted. Docket No. 30.

                                   8          Mr. Williams continues with the remaining claims alleging that: (1) the trial court erred by

                                   9   failing to instruct on manslaughter and imperfect defense of others; (2) the trial court erred by

                                  10   failing to instruct whether the jury could consider his intoxication with respect to if he was acting

                                  11   with reckless indifference for human life; (3) the admission of the co-defendant’s hearsay

                                  12   statement violated his right to confront the witness; and (4) there was insufficient evidence to
Northern District of California
 United States District Court




                                  13   support a conviction under the felony murder rule. Petition at 5-8.

                                  14                               III.      JURISDICTION AND VENUE

                                  15          This Court has subject matter jurisdiction over this action for a writ of habeas corpus under

                                  16   28 U.S.C. § 2254. 28 U.S.C. § 1331. This action is in the proper venue because the petition

                                  17   concerns the conviction and sentence of a person convicted in Alameda County, California, which

                                  18   is within this judicial district. 28 U.S.C. §§ 84, 2241(d).

                                  19                                 IV.       STANDARD OF REVIEW

                                  20          This Court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  21   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  22   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).

                                  23          The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) amended § 2254

                                  24   to impose new restrictions on federal habeas review. A petition may not be granted with respect to

                                  25   any claim that was adjudicated on the merits in state court unless the state court’s adjudication of

                                  26   the claim: “(1) resulted in a decision that was contrary to, or involved an unreasonable application

                                  27   of, clearly established Federal law, as determined by the Supreme Court of the United States; or

                                  28   (2) resulted in a decision that was based on an unreasonable determination of the facts in light of
                                                                                         10
                                         Case 3:14-cv-00101-EMC Document 43 Filed 12/02/20 Page 11 of 32




                                   1   the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).

                                   2             “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state court

                                   3   arrives at a conclusion opposite to that reached by [the Supreme] Court on a question of law or if

                                   4   the state court decides a case differently than [the] Court has on a set of materially

                                   5   indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 412-13 (2000).

                                   6             “Under the ‘unreasonable application’ clause, a federal habeas court may grant the writ if

                                   7   the state court identifies the correct governing legal principle from [the Supreme] Court’s

                                   8   decisions but unreasonably applies that principle to the facts of the prisoner’s case.” Id. at 413.

                                   9   “[A] federal habeas court may not issue the writ simply because that court concludes in its

                                  10   independent judgment that the relevant state-court decision applied clearly established federal law

                                  11   erroneously or incorrectly. Rather, that application must also be unreasonable.” Id. at 411. “A

                                  12   federal habeas court making the ‘unreasonable application’ inquiry should ask whether the state
Northern District of California
 United States District Court




                                  13   court’s application of clearly established federal law was objectively unreasonable.” Id. at 409.

                                  14             The state-court decision to which § 2254(d) applies is the “last reasoned decision” of the

                                  15   state court, if there is a reasoned decision. See Ylst v. Nunnemaker, 501 U.S. 797, 803-04 (1991).

                                  16   When confronted with an unexplained decision from the last state court to have been presented

                                  17   with the issue, “the federal court should ‘look through’ the unexplained decision to the last related

                                  18   state-court decision that does provide a relevant rationale. It should then presume that the

                                  19   unexplained decision adopted the same reasoning.” Wilson v. Sellers, 138 S. Ct. 1188, 1192

                                  20   (2018).

                                  21                                            V.       DISCUSSION

                                  22   A.        Lesser Included Offenses

                                  23             Mr. Williams asserts that the trial court erred by failing to sua sponte instruct the jury that

                                  24   the victim’s killing could have been voluntary manslaughter because codefendant Smith stabbed

                                  25   the victim in the unreasonable defense of Mr. Williams. Petition at 5, 7.

                                  26             1.     Background

                                  27             The California Court of Appeal set forth relevant state law and denied this claim. The

                                  28   court stated:
                                                                                            11
                                       Case 3:14-cv-00101-EMC Document 43 Filed 12/02/20 Page 12 of 32




                                   1             Defendants maintain that the court had a sua sponte duty to instruct
                                                 the jury that Vincent’s killing could be found to have been voluntary
                                   2             manslaughter rather than murder because Smith stabbed Vincent in
                                                 unreasonable defense of Williams. “California law requires a trial
                                   3             court, sua sponte, to instruct fully on all lesser necessarily included
                                                 offenses supported by the evidence.” (People v. Breverman (1998)
                                   4             19 Cal. 4th 142, 148–149 (Breverman).) Defendants’ jury was
                                                 instructed on voluntary manslaughter based on heat of passion, but
                                   5             “[i]n a murder case . . . both heat of passion and unreasonable self-
                                                 defense, as forms of voluntary manslaughter, must be presented to
                                   6             the jury if both have substantial evidentiary support.” (Id. at p. 160.)
                                   7             ...
                                   8             Defendants argue that the jury could have reasonably found that
                                                 Smith actually but unreasonably believed that he had to stab Vincent
                                   9             with his cane sword to defend Williams “from imminent danger of
                                                 death or great bodily injury.” (Randle, supra, 35 Cal. 4th at p. 997.)
                                  10             In support of that argument, defendants posit the following scenario:
                                                 Vincent uttered a slur and advanced down the hill toward Williams
                                  11             as if wanting to fight. Williams is only five feet, five or six inches
                                                 tall, and the autopsy showed that Vincent was five feet 11 inches tall
                                  12             and weighed 177 pounds. Vincent was in “a dominant uphill
Northern District of California




                                                 position,” where “a larger person . . . often looks even larger than he
 United States District Court




                                  13             is.” Faced with the prospect of what he called “mortal combat,”
                                                 Williams slapped Vincent because he actually, even if unreasonably,
                                  14             “believed he had to defend himself before [Vincent] attacked him.”
                                                 “[I]mmediately after” Williams slapped Vincent, Smith stabbed
                                  15             Vincent with the cane sword. Smith might have shared Williams’
                                                 actual, if unreasonable, belief in the need to defend against Vincent
                                  16             because Smith “was standing right behind Williams” and “was able
                                                 to see everything which Williams saw and hear everything which
                                  17             Williams heard.”
                                  18             One of the flaws in this argument is that it ignores a good deal of
                                                 Williams’ own testimony. While Williams initially testified that the
                                  19             stabbing followed the slap, he later clarified that he pushed Vincent
                                                 to the ground before the stabbing, as he told police in his interview.
                                  20             Vincent was not in an “uphill position” when he was stabbed, he
                                                 was getting up after he was pushed by Williams. Vincent was
                                  21             unarmed, had made no threat, and, as Williams told the police, he
                                                 had not fought back after being pushed. Since Williams did not
                                  22             know that Smith was behind him until the stabbing occurred, he is
                                                 only speculating that Smith might have heard the slur allegedly
                                  23             uttered by Vincent. While we cannot weigh the evidence, we are
                                                 not obliged to ignore it. Williams’ description of the incident bears
                                  24             on whether the evidence was substantial enough to warrant
                                                 consideration of mistaken defense of another.
                                  25
                                                 According to Williams, he instigated the physical altercation by
                                  26             slapping Vincent and pushing him to the ground. He thereby
                                                 forfeited his right to claim that he acted in unreasonable self-
                                  27             defense, as well as Smith’s right to so act on his behalf. “‘It is well
                                                 established that the ordinary self-defense doctrine—applicable when
                                  28             a defendant reasonably believes that his safety is endangered—may
                                                                                   12
                                         Case 3:14-cv-00101-EMC Document 43 Filed 12/02/20 Page 13 of 32



                                                      not be invoked by a defendant who, through his own wrongful
                                   1                  conduct (e.g., the initiation of a physical assault or the commission
                                                      of a felony), has created the circumstances under which his
                                   2                  adversary's attack or pursuit is legally justified. [Citations.] It
                                                      follows, a fortiori, that the imperfect self-defense doctrine cannot be
                                   3                  invoked in such circumstances.” (Randle, supra, 35 Cal. 4th at p.
                                                      1001.) A defendant “is not entitled to invoke the doctrine of
                                   4                  imperfect defense of others [if] he created the circumstances leading
                                                      to the killing.” (Id. at p. 1002.)
                                   5
                                                      Also, no reasonable jury “‘could [have found] persuasive’”
                                   6                  (Breverman, supra, 19 Cal.4th at p. 162) defendants’ contention that
                                                      Smith might have thought it necessary to stab Vincent with his cane
                                   7                  sword to protect Williams from “imminent danger of death or great
                                                      bodily injury” (Randle, supra, 35 Cal. 4th at p. 997) on the facts to
                                   8                  which Williams testified.
                                   9                  For either of these independently sufficient reasons, it was
                                                      unnecessary to instruct the jury on imperfect defense of another.
                                  10

                                  11   Williams, 2012 WL 4479011 at *9-10.

                                  12          As the last reasoned decision from a state court, the California Court of Appeal’s decision
Northern District of California
 United States District Court




                                  13   is the decision to which § 2254(d) is applied. See Wilson, 138 S. Ct. at 1192. Mr. Williams is

                                  14   entitled to habeas relief only if the California Court of Appeal’s decision was contrary to, or an

                                  15   unreasonable application of, clearly established federal law from the U.S. Supreme Court, or was

                                  16   based on an unreasonable determination of the facts in light of the evidence presented.

                                  17          2.      Analysis

                                  18          Mr. Williams’ claim fails because the Supreme Court has never recognized the right he

                                  19   asserts. Although instructions on lesser-included offenses must be given in capital cases, Beck v.

                                  20   Alabama, 447 U.S. 625 (1980), “[t]here is no settled rule of law on whether Beck applies to

                                  21   noncapital cases such as the present one. In fact, this circuit, without specifically addressing the

                                  22   issue of extending Beck, has declined to find constitutional error arising from the failure to instruct

                                  23   on a lesser included offense in a noncapital case.” Turner v. Marshall, 63 F.3d 807, 819 (9th Cir.

                                  24   1995), overruled on other grounds by Tolbert v. Page, 182 F.3d 677, 685 (9th Cir. 1999) (en

                                  25   banc). The failure of a state trial court to instruct on lesser-included offenses in a noncapital case

                                  26   does not present a federal constitutional claim, particularly when no such instruction was

                                  27   requested. Solis v. Garcia, 219 F.3d 922, 929 (9th Cir. 2000); see also Windham v. Merkle, 163

                                  28   F.3d 1092, 1105-06 (9th Cir. 1998).
                                                                                         13
                                         Case 3:14-cv-00101-EMC Document 43 Filed 12/02/20 Page 14 of 32




                                   1          It is true that under Ninth Circuit precedent, “the defendant’s right to adequate jury

                                   2   instructions on his or her theory of the case might, in some cases, constitute an exception to the

                                   3   general rule.” Solis, 219 F.3d at 929 (citing Bashor v. Risley, 730 F.2d 1228, 1240 (9th Cir. 1984).

                                   4   Solis suggests, however, that there must be substantial evidence to warrant the instruction on the

                                   5   lesser-included offense. Solis, 219 F.3d at 929-30 (no duty to instruct on voluntary manslaughter

                                   6   as lesser included offense to murder because evidence presented at trial precluded a heat of

                                   7   passion or imperfect self-defense instruction; no duty to instruct on involuntary manslaughter

                                   8   because evidence presented at trial implied malice).

                                   9          Notwithstanding the Ninth Circuit’s holding that a defendant’s right to present a defense

                                  10   might in some circumstances require an instruction on a lesser-included offense, the Supreme

                                  11   Court has never so squarely held. “[C]ircuit precedent does not constitute ‘clearly established

                                  12   Federal law, as determined by the Supreme Court.’ § 2254(d)(1).” Glebe v. Frost, 574 U.S. 21, 24
Northern District of California
 United States District Court




                                  13   (2014). Without such a Supreme Court holding, the California Court of Appeal’s rejection of the

                                  14   claim that the failure to instruct on the lesser offense violated Mr. Williams’ federal constitutional

                                  15   rights cannot be said to be “contrary to” or involve “an unreasonable application of clearly

                                  16   established Federal law, as determined by the Supreme Court.” 28 U.S.C. § 2254(d)(1); see, e.g.,

                                  17   Bortis v. Swarthout, 672 F. App’x 754 (9th Cir. 2017) (denying habeas relief; state court properly

                                  18   considered failure to give lesser-included offense instruction as only a state law error because

                                  19   “[t]here is no Supreme Court precedent establishing that a state trial court is required to instruct on

                                  20   lesser included offenses in noncapital cases.”).

                                  21          Even if there were such clearly established federal law from the Supreme Court that a

                                  22   lesser-included offense instruction must be given when that is the defendant’s theory of defense,

                                  23   Mr. Williams would not be entitled to relief. Codefendant Smith, who stabbed the victim, did not

                                  24   testify and there was no other evidence that the victim posed a threat to Mr. Williams. The

                                  25   California Court of Appeal noted that Mr. Williams’ argument in this claim contradicts much of

                                  26   his own testimony at trial. Williams, 2012 WL 4479011 at *9. Mr. Williams testified that the

                                  27   victim was getting up from the ground after being pushed down when he was stabbed. Id. Thus,

                                  28   the victim was not in an uphill position potentially threatening Mr. Williams.
                                                                                          14
                                         Case 3:14-cv-00101-EMC Document 43 Filed 12/02/20 Page 15 of 32




                                   1          In Menendez v. Terhune, 422 F.3d 1012 (9th Cir. 2005), the Ninth Circuit addressed

                                   2   whether, under California law, the trial court properly declined to instruct the jury on imperfect

                                   3   self-defense based on the lack of substantial evidence. Id. at 1028. Menendez held, “The court’s

                                   4   determination that this instruction was not appropriate and the state appellate court’s affirmance of

                                   5   that decision resulted from interpretation of state law. Any error in the state court’s determination

                                   6   of whether state law allowed for an instruction in this case cannot form the basis for federal habeas

                                   7   relief. Estelle, 502 U.S. at 67-68. The state court . . . determined that no instruction was available

                                   8   to Petitioners because they failed to provide a basis upon which the instruction could be given.

                                   9   Quite simply, that should be the final word on the subject.” Id. at 1029. “In addition, a state trial

                                  10   court’s finding that the evidence does not support a claim of imperfect self-defense is entitled to a

                                  11   presumption of correctness on federal habeas review.” Id. citing Hartman v. Summers, 120 F.3d

                                  12   157, 161 (9th Cir. 1997). Similarly, in this case there was no evidence to support a claim of
Northern District of California
 United States District Court




                                  13   imperfect self-defense and the corresponding jury instruction. The record is not sufficient to

                                  14   disturb the presumption of correctness attached to the state court’s finding.

                                  15          The California Court of Appeal’s rejection of the federal constitutional claim was not

                                  16   “contrary to,” or “an unreasonable application of, clearly established Federal law, as determined

                                  17   by the Supreme Court of the United States” because there is no such law. 28 U.S.C. § 2254(d).

                                  18   Mr. Williams is not entitled to the writ on this claim.

                                  19   B.     Voluntary Intoxication

                                  20          Mr. Williams contends that the trial court should have instructed the jury that it could

                                  21   consider his voluntary intoxication in deciding whether he knew he was acting with reckless

                                  22   indifference to human life when he aided and abetted in the murder. Petition at 5, 7.

                                  23          1.      Background

                                  24          Mr. Williams was found guilty of robbery special circumstance first degree murder. 3CT

                                  25   at 761; 9RT at 1646-47. To be convicted of that charge as an aider and abettor, the jury needed to

                                  26   determine that Mr. Williams acted either with intent to kill or reckless indifference to human life.

                                  27   Williams, 2012 WL 4479011 at *10; 2CT at 496.

                                  28          The trial court instructed the jury pursuant to CALCRIM 625 that, “You may consider
                                                                                         15
                                         Case 3:14-cv-00101-EMC Document 43 Filed 12/02/20 Page 16 of 32




                                   1   evidence, if any, of voluntary intoxication only in a limited way. You may consider that evidence

                                   2   only in deciding whether the defendant acted with an intent to kill, or the defendant acted with

                                   3   deliberation and premeditation, or the defendant intended to commit robbery or intended to aid

                                   4   and abet the commission of murder, robbery and/or assault with a deadly weapon. [¶] . . . [¶] You

                                   5   may not consider evidence of voluntary intoxication for any other purpose.” 2CT at 502. Mr.

                                   6   Williams argues that the jury was erroneously instructed because it could not consider whether his

                                   7   intoxication prevented him from knowing that his criminal activity involved reckless indifference

                                   8   to human life. Williams, 2012 WL 4479011 at *10. As will be discussed below, CALCRIM 625

                                   9   did provide the jury an opportunity to find that Mr. Williams’ intoxication prevented him from

                                  10   forming an intent to kill or commit a robbery. The jury found that the intoxication did not negate

                                  11   his intent.

                                  12           The California Court of Appeal denied this claim. The court stated:
Northern District of California
 United States District Court




                                  13                  Respondent contends that this argument was forfeited because
                                                      Williams did not request an instruction on voluntary intoxication as
                                  14                  applied to the special circumstance. However, while a trial court has
                                                      no sua sponte duty to instruct on the relevance of intoxication, if it
                                  15                  does so instruct, it must do so correctly. (People v. Mendoza (1998)
                                                      18 Cal. 4th 1114, 1134 (Mendoza).) Respondent maintains that the
                                  16                  instruction given was correct, and at most incomplete. But the
                                                      instruction did not simply fail to advise that intoxication could be
                                  17                  considered for the purpose Williams identifies, it expressly
                                                      precluded any such consideration. Accordingly, the alleged error
                                  18                  can be properly raised.
                                  19                  The parties dispute whether voluntary intoxication can be
                                                      considered in deciding whether a defendant has acted with reckless
                                  20                  indifference to human life. This issue is apparently one of first
                                                      impression. The parties’ positions are based primarily on their
                                  21                  different readings of the Mendoza case. (See also People v. Reyes
                                                      (1997) 52 Cal. App. 4th 975, 982-985, cited with approval in
                                  22                  Mendoza, supra, 18 Cal. 4th at p. 1131.) We need not resolve the
                                                      dispute because we conclude, for a number of reasons, that any error
                                  23                  in failing to give the contested instruction was harmless beyond a
                                                      reasonable doubt. (See People v. Carter (2005) 36 Cal. 4th 1114,
                                  24                  1187 [prejudice from erroneous failure to instruct on element of a
                                                      special circumstance is measured under Chapman v. California
                                  25                  (1967) 386 U.S. 18, 24].)
                                  26                  Williams observes that the findings required of the jury under other
                                                      instructions did not obviate an instruction that voluntary intoxication
                                  27                  could impact his possible reckless indifference to human life. The
                                                      jury was instructed that it could convict Williams of murder as an
                                  28                  aider and abettor if it found that he knew Smith intended to commit
                                                                                        16
                                       Case 3:14-cv-00101-EMC Document 43 Filed 12/02/20 Page 17 of 32



                                                 murder and he intended to encourage or facilitate the murder’s
                                   1             commission. (CALCRIM No. 401; Mendoza, supra, 18 Cal.4th
                                                 1123 [knowledge and intent required for aiding and abetting].)
                                   2             Jurors who were persuaded that Williams aided and abetted a
                                                 murder would not need to decide whether he acted with reckless
                                   3             indifference to human life because they would have already
                                                 determined that he intended to kill the victim. (CALCRIM No.
                                   4             703.) However, the jury was also instructed that it could convict
                                                 Williams of felony-murder if it found that he “intended to commit or
                                   5             intended to aid and abet another in committing robbery.”
                                                 (CALCRIM No. 540B.) Any jurors who convicted Williams solely
                                   6             on the basis that he committed a robbery felony murder would have
                                                 concluded he acted with specific intent. In order to find the murder
                                   7             was a special circumstance killing, the jury would have had to
                                                 decide whether he committed the robbery or aided and abetted its
                                   8             commission with the requisite indifference to human life.
                                   9             However, the jury was instructed that it could consider whether
                                                 intoxication prevented Williams from forming an intent to kill, or an
                                  10             intent to commit or facilitate a robbery (CALCRIM No. 625), and
                                                 the verdicts show that the jurors did not believe that intoxication had
                                  11             a mitigating effect on Williams’ specific criminal intent. Given the
                                                 jury’s rejection of the intoxication defense as to Williams’ intent,
                                  12             there was no realistic prospect that it would have concluded that his
Northern District of California
 United States District Court




                                                 intoxication made him unable to appreciate that his conduct posed a
                                  13             grave risk of death. (Cf. People v. Hood (1969) 1 Cal.3d 444, 458 [a
                                                 drunken person may be unable to form any intent beyond “an intent
                                  14             to do something simple, such as strike another,” but is “more likely
                                                 to act rashly and impulsively”].) If Williams was not too intoxicated
                                  15             to formulate and pursue specific criminal objectives, then it is
                                                 unlikely that he was too intoxicated to know the grave risk of death
                                  16             associated with his behavior, a matter of mere comprehension rather
                                                 than purpose.
                                  17
                                                 Moreover, a trial court must give a requested instruction only if it is
                                  18             supported by substantial evidence, that is, evidence sufficient to
                                                 deserve jury consideration, and unsupported theories should not be
                                  19             presented to the jury. (People v. Marshall (1997) 15 Cal. 4th 1, 40-
                                                 41.) In context, the evidence provided no significant support for a
                                  20             claim that Williams might have been too intoxicated to appreciate
                                                 the gravity of the situation he and Smith created. Robbing the
                                  21             inhabitants of an isolated homeless encampment while armed with a
                                                 cane sword involved an obvious risk of deadly violence. As the
                                  22             prosecutor put it in closing argument, the cane sword was “a major
                                                 weapon designed to kill,” and “[w]hen you go to rob a bunch of
                                  23             people with a bunch of other people and you take a weapon and you
                                                 shock them and surprise them and terrorize them . . . you should not
                                  24             be surprised at all that this ends up in violence somehow.”
                                  25             Williams argues that a substantial issue was presented as to
                                                 “whether [his] intoxication could have interfered with his seeing and
                                  26             understanding the true nature of the cane. Given how chaotic the
                                                 scene was, and given that the witnesses were collectively unsure
                                  27             when the sword was unsheathed, [he] could well have been unaware
                                                 of the true nature of the cane, because his perception or
                                  28             understanding was impaired by his intoxication.” In light of the jury
                                                                                   17
                                       Case 3:14-cv-00101-EMC Document 43 Filed 12/02/20 Page 18 of 32



                                                 finding of Williams’ specific intent, this argument is neither logical
                                   1             nor persuasive.
                                   2             The argument rests in part on Williams’ assertion that the evidence
                                                 in this case is “somewhat muddled, because it involved a confusing
                                   3             dispute between drunken crackheads and slowly awakening heroin
                                                 addicts.” But while Ana, Wanda, and Zeke may have differed on
                                   4             details, such as precisely when Smith unsheathed the sword (see
                                                 also, e.g., fn. 3, ante ), they were clear and consistent in essential
                                   5             respects about what transpired. They testified that Williams and
                                                 Smith woke them, demanded money, and threatened Vincent, that
                                   6             Vincent did nothing to provoke Williams or Smith, and that Smith
                                                 proceeded to stab Vincent and rape Ana at knifepoint. They
                                   7             testified that Williams and Smith said things they knew to be
                                                 incorrect, but did not describe a “chaotic” scene.
                                   8
                                                 As for when the sword was unsheathed: Ana testified that she saw
                                   9             the blade when she first woke up; Wanda testified that she saw
                                                 Smith take the cane apart just before he stabbed Vincent; and Zeke
                                  10             testified that he saw Smith hold the sword in his hand for a couple of
                                                 minutes before the stabbing. These discrepancies were immaterial.
                                  11             Ana testified that Smith pointed the sword at her and asked Williams
                                                 whether he wanted him to stab her, and that Williams told Smith to
                                  12             stick Vincent with the sword. Wanda corroborated Ana insofar as
Northern District of California
 United States District Court




                                                 she testified that Ana woke her up screaming in fear of mortal
                                  13             injury, and that Smith asked Williams, “Do you want me to take
                                                 [Ana] out?” Zeke testified that, in addition to Smith’s cane sword,
                                  14             Williams and the third man were armed with clubs. The testimony
                                                 of these witnesses as a whole effectively negated any doubt that
                                  15             Williams was aware of the sword and the risk of deadly harm
                                                 attendant to the circumstances.
                                  16
                                                 Even though Williams testified that he did not realize the heavyset
                                  17             man had a sword before Vincent was stabbed, his testimony showed
                                                 that his lack of awareness was based on a claim of ignorance not
                                  18             intoxication. Williams points to his testimony that he “never paid
                                                 attention” to when Smith unsheathed the sword, and implies that,
                                  19             had he not been intoxicated, he might have earlier noticed the
                                                 weapon. But this argument is based upon a distortion of his
                                  20             testimony. Williams testified that he did not know until the moment
                                                 Vincent was stabbed that the heavyset man had followed him during
                                  21             the confrontation and was standing behind him when Vincent was
                                                 rising to his feet after Williams shoved him. As Williams put it in
                                  22             his reply brief, “[o]ne ordinarily does not see what is going on
                                                 behind him.” Williams' testimony about not paying attention was, in
                                  23             context, his way of saying he did not know of or see the sword until
                                                 the stabbing occurred. But the verdicts show the jury rejected this
                                  24             version of the events, and there is no reasonable prospect that
                                                 consideration of the intoxication instruction would have led the jury
                                  25             to believe this facet of Williams' story.
                                  26             We note finally that this was not a close case for the jury, which
                                                 took only four hours to convict the defendants after hearing nearly
                                  27             two weeks of evidence and argument. Williams’ testimony,
                                                 including his astonishing claim that Ana had passionate sex with the
                                  28             heavyset man who had just stabbed her boyfriend in the chest was
                                                                                   18
                                         Case 3:14-cv-00101-EMC Document 43 Filed 12/02/20 Page 19 of 32



                                                      scarcely credible.
                                   1
                                                      In light of the swiftness of the verdicts, the findings that had to be
                                   2                  made concerning Williams’ specific intent despite his intoxication,
                                                      and the lack of evidence that Williams was too intoxicated to notice
                                   3                  the cane sword or appreciate the grave risk of death his actions
                                                      posed, the failure to instruct that intoxication might have prevented
                                   4                  him from acting with reckless indifference to human life was
                                                      harmless beyond a reasonable doubt.
                                   5

                                   6   Williams, 2012 WL 4479011 at *10-12 (footnote omitted).

                                   7           As the last reasoned decision from a state court, the California Court of Appeal’s decision

                                   8   is the decision to which § 2254(d) is applied. See Wilson, 138 S. Ct. at 1192. Mr. Williams is

                                   9   entitled to habeas relief only if the California Court of Appeal’s decision was contrary to, or an

                                  10   unreasonable application of, clearly established federal law from the U.S. Supreme Court, or was

                                  11   based on an unreasonable determination of the facts in light of the evidence presented.

                                  12           2.     Analysis
Northern District of California
 United States District Court




                                  13           To obtain federal habeas relief for an error in the jury instructions, a petitioner must show

                                  14   that the error “so infected the entire trial that the resulting conviction violates due process.”

                                  15   Estelle v. McGuire, 502 U.S. 62, 72 (1991). A jury instruction violates due process if it fails to

                                  16   give effect to the requirement that “the State must prove every element of the offense.” Middleton

                                  17   v. McNeil, 541 U.S. 433, 437 (2004). “A single instruction to a jury may not be judged in artificial

                                  18   isolation, but must be viewed in the context of the overall charge.” Id. (quoting Boyde v.

                                  19   California, 494 U.S. 370, 378 (1990)). “Even if there is some ‘ambiguity, inconsistency, or

                                  20   deficiency’ in the instruction, such an error does not necessarily constitute a due process

                                  21   violation.” Waddington v. Sarausad, 555 U.S. 179, 190 (2009) (quoting Middleton, 541 U.S. at

                                  22   437).

                                  23           Where a potentially defective instruction is at issue, the court must inquire whether there is

                                  24   a “reasonable likelihood” that the jury applied the challenged instruction in a way that violates the

                                  25   Constitution. Estelle, 502 U.S at 72 & n.4; Boyde, 494 U.S. at 380. Even if there is a

                                  26   constitutional error in the instructions, habeas relief is not available unless the error had a

                                  27   substantial and injurious effect or influence in determining the jury’s verdict. Calderon v.

                                  28   Coleman, 525 U.S. 141, 146-47 (1998); Brecht v. Abrahamson, 507 U.S. 619, 637 (1993).
                                                                                          19
                                         Case 3:14-cv-00101-EMC Document 43 Filed 12/02/20 Page 20 of 32




                                   1             The California Court of Appeal cited the harmless error standard from Chapman v.

                                   2   California, 386 U.S. 18, 36 (1998), in reaching its conclusion that any error was harmless under

                                   3   any standard. Under Chapman, “before a federal constitutional error can be harmless, the court

                                   4   must be able to declare a belief that it was harmless beyond a reasonable doubt.” Chapman, 386

                                   5   U.S. at 24. If the state court finds an error harmless, that determination is reviewed under the

                                   6   deferential AEDPA standard. This means that relief is not available for the error “unless the state

                                   7   court’s harmlessness determination itself was unreasonable.” Davis v. Ayala, 135 S. Ct. 2187,

                                   8   2199 (2015) (quoting Fry v. Pliler, 551 U.S. 112, 119 (2007)). In other words, a federal court may

                                   9   grant relief only if the state court’s harmlessness determination “was so lacking in justification

                                  10   that there was an error well understood and comprehended in existing law beyond any possibility

                                  11   for fairminded agreement.” Id. (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)). See,

                                  12   e.g., Rademaker v. Paramo, 835 F.3d 1018, 1020-24 (9th Cir. 2016) (California Court of Appeal’s
Northern District of California
 United States District Court




                                  13   determination that instructional error regarding element of asportation was harmless beyond a

                                  14   reasonable doubt was not an objectively unreasonable application of Chapman because the

                                  15   evidence supported jury’s finding that petitioner carried victim a “substantial distance” under

                                  16   either definition of asportation). But if the federal court determines that the state court’s harmless

                                  17   error analysis was objectively unreasonable, it also must find that the error was prejudicial under

                                  18   Brecht before it can grant relief. See Fry, 551 U.S. at 119-20 (§ 2254(d)(1) did not displace

                                  19   Brecht). To find the error prejudicial under Brecht, the court must find that the error had a

                                  20   “substantial and injurious effect or influence in determining the jury’s verdict.” Brecht, 507 U.S.

                                  21   at 623.

                                  22             The California Court of Appeal held that even if there was an error in failing to give the

                                  23   instruction, the error was harmless. Mr. Williams has failed to meet the high standard and show

                                  24   that the California Court of Appeal’s harmlessness determination was unreasonable. Mr.

                                  25   Williams argues that an instruction should have been issued that would have allowed the jury to

                                  26   consider whether his intoxication prevented him from knowing that his criminal activity involved

                                  27   reckless indifference to human life.

                                  28             The California Court of Appeal noted that CALCRIM 625 which was given, instructed the
                                                                                          20
                                           Case 3:14-cv-00101-EMC Document 43 Filed 12/02/20 Page 21 of 32




                                   1   jury that it could consider whether intoxication prevented Mr. Williams from forming an intent to

                                   2   kill or an intent to commit or facilitate a robbery. Williams, 2012 WL 4479011 at *11. The state

                                   3   court held that the verdicts show that the jury did not believe intoxication had a mitigating effect

                                   4   on Mr. Williams’ specific criminal intent. Id. The state court further stated that because the jury

                                   5   rejected the intoxication defense as to Mr. Williams specific intent, the was no reasonable

                                   6   probability that the jury would have concluded that Mr. Williams’ intoxication rendered him

                                   7   unable to understand that his criminal activity involved reckless indifference to human life. Id.

                                   8   This harmless determination was not unreasonable or lacking in justification.

                                   9           Moreover, to find Mr. Williams guilty as an aider and abettor, jurors would not need to

                                  10   decide whether he acted with reckless indifference to human life if it had determined that Mr.

                                  11   Williams intended to kill the victim. Williams, 2012 WL 4479011 at *11; 2CT at 496. In this

                                  12   case, the jury did not believe intoxication negated his intent to kill the victim and found Mr.
Northern District of California
 United States District Court




                                  13   Williams guilty. The state court’s reasoning that the failure to provide such an instruction for

                                  14   reckless indifference to human was thus harmless is supported by the record and was not

                                  15   unreasonable.1

                                  16           The state court also noted that a trial court must give a requested instruction only if it is

                                  17   supported by the evidence. Williams, 2012 WL 4479011 at *11. The state court determined that

                                  18   Mr. Williams knew his behavior was dangerous to human life and this was supported by the

                                  19   evidence. As described above, the state court set forth the relevant testimony that demonstrated

                                  20   Mr. Williams was aware of the sword and the risk of deadly harm. Id. at 12. Even if the state

                                  21   court’s harmless error analysis was objectively unreasonable, Mr. Williams has failed to show that

                                  22   the error was prejudicial under Brecht, in light of the evidence presented. To obtain relief, Mr.

                                  23   Williams must demonstrate that the failure to give the desired instruction had a “substantial and

                                  24   injurious effect or influence in determining the jury’s verdict.” Brecht at 623. In light of the

                                  25

                                  26   1
                                         In addition, the jury was also instructed that it could convict Mr. Williams of felony-murder if he
                                  27   was found to have intended to commit or intended to aid and abet another in committing robbery.
                                       Williams, 2012 WL 4479011 at *11; 2CT at 487. If Mr. Williams was convicted on this theory,
                                  28   the jurors would have again concluded that he acted with specific intent despite the voluntary
                                       intoxication instruction.
                                                                                           21
                                         Case 3:14-cv-00101-EMC Document 43 Filed 12/02/20 Page 22 of 32




                                   1   evidence that Mr. Williams was aware of the sword and the risk of harm and that the jury did not

                                   2   believe intoxication had a mitigating effect on Mr. Williams’ specific criminal intent, Mr.

                                   3   Williams has failed to show that the failure to give the instruction had an effect on the jury’s

                                   4   verdict that would meet the high threshold of Brecht. For all these reasons, Mr. Williams is not

                                   5   entitled to the writ on this claim.

                                   6   C.        Admission of Statement

                                   7             Mr. Williams argues that the admission against him of codefendant Smith’s statement to a

                                   8   police officer about the Black Guerrilla Family (“BGF”) prison gang violated his right to confront

                                   9   a witness pursuant to Bruton v. United States, 391 U.S. 123 (1968) and Crawford v. Washington,

                                  10   541 U.S. 36 (2004). Petition at 8.

                                  11             1.     Background

                                  12             The California Court of Appeal set forth relevant background for this claim. The court
Northern District of California
 United States District Court




                                  13   stated:

                                  14                    Williams objected below to admission against him of Officer
                                                        Purdy’s testimony that, following Smith’s arrest at the Target store
                                  15                    for shoplifting, he mentioned the B.G.F. and threatened to put a
                                                        $10,000 price on Purdy’s head. The basis for Williams’ counsel's
                                  16                    objection was that he “was not going to have the opportunity to
                                                        confront [Smith] about hearsay statements,” that Smith's threat was
                                  17                    a “a lot more prejudicial than probative”; and that admission of the
                                                        threat would violate Crawford v. Washington (2004) 541 U.S. 36
                                  18                    (Crawford).
                                  19                    The court reasoned that the threat was admissible against Williams
                                                        to the extent it tended to corroborate the testimony of Ana, Wanda,
                                  20                    and Zeke that defendants referred to a murder contract and the
                                                        B.G.F. during the robbery. The threat was relevant to show that
                                  21                    these witnesses were “remembering things honestly” and had not
                                                        “made up stuff.” The truth of the threat was irrelevant. The court
                                  22                    had “no reason to believe and [was] not suggesting [Smith] would,
                                                        indeed, have some relationship with the BGF; and he would have a
                                  23                    hit for ten grand put on the officer’s head.” Because the threat was
                                                        not admitted for its truth, its admission did not violate the Sixth
                                  24                    Amendment right of confrontation or “the Aranda–Bruton [People
                                                        v. Aranda (1965) 63 Cal. 2d 518; Bruton v. United States (1968) 391
                                  25                    U.S. 123] line of cases.” The threat was not unduly prejudicial
                                                        because the jury had “already heard this topic” from the percipient
                                  26                    witness. The court instructed the jury at length that the threat was
                                                        not being offered as evidence against Williams for its truth, or as
                                  27                    evidence of Smith’s state of mind, but only “to show that certain
                                                        statements were made.”
                                  28
                                                                                         22
                                        Case 3:14-cv-00101-EMC Document 43 Filed 12/02/20 Page 23 of 32



                                                    The prosecutor referred briefly to the threat in closing argument,
                                   1                while discussing evidence that corroborated the eyewitness’
                                                    accounts: “Ten hours, after some discussion about BGF and a
                                   2                contract or a hit, Defendant Smith utters the same basic topic at
                                                    Officer Purdy. What does that show you? That when Smith feels
                                   3                threatened, angered, annoyed, whatever, he starts popping off about
                                                    the BGF. Is he BGF? . . . No reason to believe that he is. I couldn’t
                                   4                care less. It’s merely the uttering of the words ‘BGF’ that you go
                                                    ‘Gee, that sounds familiar. Oh yes, that was mentioned back at the
                                   5                stabbing and the rape.” The prosecutor prefaced these remarks by
                                                    saying, “Nothing to really hang your hat on . . . .”
                                   6

                                   7   Williams, 2012 WL 4479011 at *12-13.

                                   8         The California Court of Appeal rejected Mr. Williams’ claim. The court stated:

                                   9                Williams contends on appeal that admission against him of Smith’s
                                                    threat violated his rights under Aranda-Bruton and Crawford. We
                                  10                disagree.
                                  11                “The Aranda/Bruton rule bars admission in a joint trial of one
                                                    defendant’s out-of-court confession that powerfully and facially
                                  12                incriminates a codefendant, even if the court instructs the jury to
Northern District of California
 United States District Court




                                                    consider the confession only against the declarant . . . . The rule . . .
                                  13                presumes the statement is an admissible admission by the declarant
                                                    and inadmissible hearsay against the codefendant.” (People v. Smith
                                  14                (2005) 135 Cal. App. 4th 914, 921-922 (Smith).) The threat here
                                                    was not inadmissible hearsay against Williams. Williams calls the
                                  15                trial court’s reasoning on the point “oxymoronic,” but the court was
                                                    entirely correct. The threat was not offered for its truth, i.e., to show
                                  16                that Smith actually intended to arrange a contract killing of the
                                                    officer, but only to show that he made statements to the officer like
                                  17                those reported by prosecution witnesses, i.e., that the statements
                                                    were made.
                                  18
                                                    Aranda-Bruton was not violated for the additional reasons that
                                  19                Smith’s threat was not powerfully or facially incriminating of
                                                    Williams. (Smith, supra, 135 Cal. App. 4th at pp. 921-922; see also
                                  20                People v. Fletcher (1996) 13 Cal. 4th 451, 455; People v. Ardoin
                                                    (2011) 196 Cal. App. 4th 102, 137–138.) The threat was not facially
                                  21                incriminating of Williams because it did not, in isolation, involve
                                                    him in any way. It became incriminating “‘only when linked to
                                  22                other admitted evidence’”-the statements Ana, Wanda, and Zeke
                                                    heard in the jungle. (Id. at p. 138.) The threat was not powerfully
                                  23                incriminating of Williams because it merely served to generally
                                                    corroborate the veracity of the eyewitnesses-to show, as the trial
                                  24                court said, that they were not making things up. The threat was only
                                                    a minor part of the case against Williams. As the prosecutor said, it
                                  25                was not something that the jury could hang its hat on.
                                  26                Nor did admission of the threat violate Crawford. As the court in
                                                    People v. Cage (2007) 40 Cal.4th 965, 984 (Cage), stated in
                                  27                discussing Crawford and Davis v. Washington (2006) 547 U.S. 813:
                                                    “[T]he confrontation clause is concerned solely with hearsay
                                  28                statements that are testimonial. . . . [T]hough a statement need not be
                                                                                       23
                                         Case 3:14-cv-00101-EMC Document 43 Filed 12/02/20 Page 24 of 32



                                                      sworn under oath to be testimonial . . . the statement must have been
                                   1                  given and taken primarily for the purpose ascribed to testimony-to
                                                      establish or prove some past fact for possible use in a criminal trial.”
                                   2                  Crawford is inapplicable here because, as we have explained, the
                                                      threat, as used against Williams, was not hearsay.
                                   3
                                                      Nor was the threat testimonial. Williams speculates that the threat
                                   4                  may have been uttered in response to questioning by Purdy, but that
                                                      seems unlikely. Purdy testified at the Evidence Code section 402
                                   5                  hearing on the threat’s admissibility that he could not remember
                                                      anything about his conversation with Smith during the ride from the
                                   6                  El Cerrito Police Department to the Martinez Detention Facility
                                                      other than the threat. Purdy testified that Smith became agitated at
                                   7                  the El Cerrito Police Department, kept interrupting him when he
                                                      tried to read him his Miranda rights, and never signed a form
                                   8                  waiving those rights. Even in the unlikely event that Purdy was later
                                                      questioning Smith in the police car when the threat was made, the
                                   9                  threat was plainly not a statement given “to establish or prove some
                                                      past fact for possible use in a criminal trial.” (Cage, supra, 40 Cal.
                                  10                  4th at p. 984.)
                                  11   Williams, 2012 WL 4479011 at *13-14.

                                  12          As the last reasoned decision from a state court, the California Court of Appeal’s decision
Northern District of California
 United States District Court




                                  13   is the decision to which § 2254(d) is applied. See Wilson, 138 S. Ct. at 1192. Mr. Williams is

                                  14   entitled to habeas relief only if the California Court of Appeal’s decision was contrary to, or an

                                  15   unreasonable application of, clearly established federal law from the U.S. Supreme Court, or was

                                  16   based on an unreasonable determination of the facts in light of the evidence presented.

                                  17          2.      Analysis

                                  18          The Confrontation Clause of the Sixth Amendment provides that in criminal cases the

                                  19   accused has the right to “be confronted with witnesses against him.” U.S. Const. amend. VI. The

                                  20   ultimate goal of the Confrontation Clause “is to ensure reliability of evidence, but it is a

                                  21   procedural rather than a substantive guarantee. It commands, not that evidence be reliable, but

                                  22   that reliability be assessed in a particular manner: by testing in the crucible of cross-examination.”

                                  23   Crawford, 541 U.S. at 61.

                                  24          The Confrontation Clause applies to all “testimonial” statements. See Crawford, 541 U.S.

                                  25   at 50-51. “Testimony . . . is typically a solemn declaration or affirmation made for the purpose of

                                  26   establishing or proving some fact.” Id. at 51 (internal quotation marks and brackets omitted); id.

                                  27   at 68 (“[w]hatever else the term covers, it applies at a minimum to prior testimony at a preliminary

                                  28   hearing, before a grand jury, or at a former trial; and to police interrogations”). The “primary
                                                                                         24
                                         Case 3:14-cv-00101-EMC Document 43 Filed 12/02/20 Page 25 of 32




                                   1   purpose” test establishes the boundaries of testimonial evidence. Statements are testimonial: (1)

                                   2   “when they result from questioning, ‘the primary purpose of [which was] to establish or prove past

                                   3   events potentially relevant to later criminal prosecution,’ Davis v. Washington, 547 U.S. 813, 822

                                   4   (2006),” and (2) “when written statements are ‘functionally identical to live, in-court testimony,’

                                   5   ‘made for the purpose of establishing or proving some fact’ at trial, Melendez-Diaz v.

                                   6   Massachusetts, 557 U.S. 305, 310-11 (2009).” Lucero v. Holland, 902 F.3d 979, 989 (9th Cir.

                                   7   2018) (alteration in original) (citing Ohio v. Clark, 135 S. Ct. 2173, 2179 (2015)). See, e.g., Davis

                                   8   v. Washington, 547 U.S. 813, 826-28 (2006) (victim’s frantic statements to a 911 operator naming

                                   9   the assailant who had just hurt her were not testimonial); id. at 829–30 (victim’s statements to

                                  10   officer telling him what had happened were testimonial, as there was no emergency in progress

                                  11   and were made after officer had separated victim and assailant). For purposes of federal habeas

                                  12   corpus review, the standard applicable to violations of the Confrontation Clause is whether the
Northern District of California
 United States District Court




                                  13   inadmissible evidence had an actual and prejudicial effect upon the jury. See Hernandez v. Small,

                                  14   282 F.3d 1132, 1144 (9th Cir. 2002) (citing Brecht, 507 U.S. at 637.

                                  15          Furthermore, “a defendant is deprived of his Sixth Amendment right of confrontation when

                                  16   [a] facially incriminating confession of a nontestifying codefendant is introduced at their joint

                                  17   trial, even if the jury is instructed to consider the confession only against the codefendant.”

                                  18   Richardson v. Marsh, 481 U.S. 200, 207 (1987) (citing Bruton, 391 U.S. at 135-36. Bruton is only

                                  19   implicated when the codefendant’s out-of-court statements are testimonial. Lucero v. Holland,

                                  20   902 F.3d 979, 987-88 (9th Cir. 2018); see, e.g., id. at 988 (concluding that there was no

                                  21   Confrontation Clause violation when codefendant’s huila (or kite) was admitted because the huila

                                  22   was not testimony).

                                  23          Crawford and Bruton only apply if the statement at issue is testimonial for the purpose of

                                  24   establishing or proving some fact. The California Court of Appeal held that the statement at issue

                                  25   was not admitted for the truth of the matter because it was not admitted to prove that defendants

                                  26   were affiliated with the BGF. The state court found that the statement was admitted to add

                                  27   corroboration and credibility to the witnesses who also testified about defendants’ statements

                                  28   regarding the BGF during the crime. The California Court of Appeal’s holding was not
                                                                                         25
                                         Case 3:14-cv-00101-EMC Document 43 Filed 12/02/20 Page 26 of 32




                                   1   objectively unreasonable.

                                   2          A review of the record indicates that the statement was only admitted to corroborate the

                                   3   testimony of the witnesses and the statement was not testimonial. Smith’s statement about BGF

                                   4   and threatening the police officer was not in response to any interrogation and was related to

                                   5   Smith’s arrest for shoplifting. The statement and when it was made had no relationship to the

                                   6   underlying crime or Mr. Williams, thus it was properly admitted. See Rivas v. Kirkland, 315 F.

                                   7   App’x 667, 670 (9th Cir. 2009) (spontaneous statements not testimonial). Nor would the

                                   8   statement have been testimonial with respect to the shoplifting offense. The statement was not

                                   9   made as a result from questioning to be used in a criminal prosecution. The police officer testified

                                  10   that he was not questioning Mr. Williams when he suddenly made the statement. 5RT at 881.

                                  11   Thus, the statement was not testimonial. See Davis, 547 U.S. at 822; see also Melendez-Diaz, 557

                                  12   U.S. at 310-11.
Northern District of California
 United States District Court




                                  13          The Confrontation Clause does not bar the use of statements for purposes other than

                                  14   establishing the truth of the matter asserted. Crawford, 541 U.S. at 59 n.9; see Moses v. Payne,

                                  15   555 F.3d 742, 761 (9th Cir. 2009) (finding state court properly admitted son’s out-of-court

                                  16   statement to social worker that his father had kicked his mother; statement was introduced to show

                                  17   why social worker contacted Child Protective Services, not to prove defendant had kicked the

                                  18   victim). Because the statement was not admitted to establish that either defendant was part of a

                                  19   gang, but only to corroborate other witness statements, the state court’s ruling was not

                                  20   unreasonable.

                                  21          Nor is Mr. Williams entitled to relief pursuant to Bruton. Bruton only applies to

                                  22   testimonial statements, as the Ninth Circuit recently held in Lucero, 902 F.3d at 987-88. “[T]he

                                  23   Bruton limitation on the introduction of codefendants’ out-of-court statements is necessarily

                                  24   subject to Crawford’s holding that the Confrontation Clause is concerned only with testimonial

                                  25   out-of-court statements.” Lucero, 902 F.3d at 987-88. Because Smith’s statement to the police

                                  26   officer was nontestimonial, Bruton does not apply. See also Mason v. Yarborough, 447 F.3d 693,

                                  27   696 (9th Cir. 2006) (state court reasonably found no Bruton error where statement implicated

                                  28   defendant only when linked to other properly admitted evidence.)
                                                                                        26
                                         Case 3:14-cv-00101-EMC Document 43 Filed 12/02/20 Page 27 of 32




                                   1             Even assuming arguendo that the trial court erred in admitting the statement, Mr. Williams

                                   2   is still not entitled to relief. Mr. William has failed to show that the admission of the statement

                                   3   had an actual and prejudicial effect upon the jury. See Hernandez, 282 F.3d at 1144 (9th Cir.

                                   4   2002) (citing Brecht at 637). The statement was only one small piece of evidence considering the

                                   5   testimony of the witnesses and Mr. Williams’ own testimony about the actual crime. Even the

                                   6   prosecutor noted that the statement was only a minor part of the case. Williams, 2012 WL

                                   7   4479011 at *13. The California Court of Appeal’s rejection of this claim was not unreasonable.

                                   8   Mr. Williams is not entitled to the writ on this claim.

                                   9   D.        Sufficiency of the Evidence

                                  10             Mr. Williams also argues that there was insufficient evidence to support the prosecution’s

                                  11   robbery felony-murder theory. Petition at 5, 8. He contends that there was no connection between

                                  12   the robbery and the murder to support felony-murder. Id. at 8.
Northern District of California
 United States District Court




                                  13             1.     Background

                                  14             The California Court of Appeal set forth relevant background for this claim. The court

                                  15   stated:

                                  16                    Defendants contend the prosecution’s robbery felony-murder theory
                                                        is unsupported by the evidence. When sufficiency of the evidence is
                                  17                    challenged, we must “review the whole record in the light most
                                                        favorable to the judgment below to determine whether it discloses
                                  18                    substantial evidence-that is, evidence which is reasonable, credible,
                                                        and of solid value-such that a reasonable trier of fact could find the
                                  19                    defendant guilty beyond a reasonable doubt.” (People v. Johnson
                                                        (1980) 26 Cal. 3d 557, 578.)
                                  20
                                                        “[T]he felony-murder rule requires both a causal relationship and a
                                  21                    temporal relationship between the underlying felony and the act
                                                        resulting in death. The causal relationship is established by proof of
                                  22                    a logical nexus, beyond mere coincidence of time and place,
                                                        between the homicidal act and the underlying felony. . . . The
                                  23                    temporal relationship is established by proof the felony and the
                                                        homicidal act were parts of one continuous transaction.” (People v.
                                  24                    Cavitt (2004) 33 Cal. 4th 187, 193.) Defendants argue there was no
                                                        logical nexus between the robbery and Vincent’s murder, and that
                                  25                    those crimes were not part of one continuous transaction.
                                  26                    The jury was instructed that, “[i]n deciding whether the act causing
                                                        the death and the felony were part of one continuous transaction,” it
                                  27                    could “consider the following factors: 1. [Whether] the felony and
                                                        the fatal act occurred at the same place; 2. The time period, if any,
                                  28                    between the felony and the fatal act; 3. Whether the fatal act was
                                                                                          27
                                        Case 3:14-cv-00101-EMC Document 43 Filed 12/02/20 Page 28 of 32



                                                     committed for the purpose of aiding and abetting the commission of
                                   1                 the felony or escape after the felony; 4. Whether the fatal act
                                                     occurred after the felony but while one or more of the perpetrators
                                   2                 continued to exercise control over the person who was the target of
                                                     the felony; 5. Whether the fatal act occurred while the perpetrators
                                   3                 were fleeing from the scene of the felony or otherwise trying to
                                                     prevent the discovery or reporting of the crime; 6. Whether the
                                   4                 felony was the direct cause of death; and 7. Whether the death was
                                                     the natural and probable consequence of the felony.” (CALCRIM
                                   5                 No. 549.)
                                   6   Williams, 2012 WL 4479011 at *7-8 (footnote omitted).

                                   7          The California Court of Appeal rejected Mr. Williams’ claim. The court stated:

                                   8                 Defendants admit that the crimes took place in the same location and
                                                     while the perpetrators exercised control over the victim. Thus, the
                                   9                 first and fourth factors are satisfied. While they argue none of the
                                                     others apply, the attorney general argues that the interval between
                                  10                 the robbery and the murder supports the felony-murder verdict, and
                                                     that the murder was the natural and probable consequence of the
                                  11                 robbery. Thus, the parties dispute whether the evidence satisfied the
                                                     second and seventh factors.
                                  12
Northern District of California
 United States District Court




                                                     As for the second factor, Ana, Wanda, and Zeke testified that
                                  13                 Vincent was stabbed within, at most, 12 to 15 minutes after
                                                     defendants woke them up. They all testified that the stabbing might
                                  14                 have occurred as soon as 10 minutes after they were awakened, and
                                                     the robbery did not occur immediately upon the initial confrontation.
                                  15                 Ana testified that Smith first threatened her with the sword and
                                                     asked Williams if he wanted him to stab her. Then, according to
                                  16                 Wanda’s testimony, she woke up when Ana was screaming that she
                                                     or Vincent was going to be killed. According to Ana, defendants
                                  17                 demanded money. Zeke testified that the amount they demanded
                                                     kept increasing, and he then gave Smith the $10. Since the evidence
                                  18                 showed that less than ten minutes elapsed between the robbery and
                                                     the murder, the jury could reasonably find that the second factor
                                  19                 favored the prosecution.
                                  20                 Accordingly, at least three of the seven relevant factors supported a
                                                     finding of a continuous transaction. Moreover, the stabbing
                                  21                 occurred when, as a matter of law, the robbery was ongoing because
                                                     defendants had not left the scene. (People v. Cooper (1991) 53 Cal.
                                  22                 3d 1158, 1166 [for purposes of felony murder, robbery continues
                                                     through escape to place of temporary safety].) Under all of the
                                  23                 circumstances, whether the robbery and murder were parts of a
                                                     continuous transaction was for the jury to decide on the evidence.
                                  24
                                                     The jury also had substantial evidence from which to find that the
                                  25                 robbery and murder were logically connected. Defendants submit
                                                     that the robbery and the stabbing were entirely unrelated because,
                                  26                 after Zeke gave Smith $10, talk turned to Vincent’s alleged
                                                     relationship with Williams’ wife and the alleged B.G.F. contract.
                                  27                 However, that conversation was not wholly divorced from money.
                                                     Wanda testified that Williams accused Vincent of “stopp[ing] his
                                  28                 money” while he was in jail when Vincent was involved with his
                                                                                      28
                                         Case 3:14-cv-00101-EMC Document 43 Filed 12/02/20 Page 29 of 32



                                                      wife. Williams testified that, when he was talking to Vincent about
                                   1                  his wife, he accused Vincent of taking his money and his car, and
                                                      told Vincent, “Give me my money.”
                                   2
                                                      Viewing the evidence in the light most favorable to the judgments,
                                   3                  we agree with respondent that “the jury could believe that . . . the
                                                      intent to rob may have continued past the moment Smith stabbed
                                   4                  Vincent.” Ana testified that defendants demanded money of her,
                                                      Vincent, and Zeke. After Zeke gave them $10, Smith pointed his
                                   5                  sword at her and Vincent. Although Ana had money in her shoe,
                                                      Vincent indicated that she should not reach for it. Williams then
                                   6                  began harassing Vincent. As the attorney general argues, defendants
                                                      “may well have sensed that Vincent was holding back. Not only had
                                   7                  Vincent nudged Ana, he likely had everything he owned in the
                                                      world at arm’s length. Williams and Smith realized that it took
                                   8                  money to eat and survive (not to mention sustain a drug habit). . . .”
                                                      It was reasonable to infer that “Williams’ entire purpose [in
                                   9                  harassing Vincent] was to upset [him] and get him to hand over
                                                      money.” It was also “reasonable to infer that Williams slapped
                                  10                  Vincent, and Smith stabbed Vincent because they were both
                                                      frustrated that Vincent . . . would not reward their efforts with at
                                  11                  least a token payment. Thus the entire encounter is easily viewed as
                                                      an ongoing robbery. . . .” “Indeed, Vincent’s dire reaction to the
                                  12                  stabbing may have been the main reason the appellants gave up
Northern District of California




                                                      trying to rob him.” The murder and robbery could thus be logically
 United States District Court




                                  13                  connected.
                                  14   Williams, 2012 WL 4479011 at *8.

                                  15          As the last reasoned decision from a state court, the California Court of Appeal’s decision

                                  16   is the decision to which § 2254(d) is applied. See Wilson, 138 S. Ct. at 1192. Mr. Williams is

                                  17   entitled to habeas relief only if the California Court of Appeal’s decision was contrary to, or an

                                  18   unreasonable application of, clearly established federal law from the U.S. Supreme Court, or was

                                  19   based on an unreasonable determination of the facts in light of the evidence presented.

                                  20          2.      Analysis

                                  21          The Due Process Clause “protects the accused against conviction except upon proof

                                  22   beyond a reasonable doubt of every fact necessary to constitute the crime with which he is

                                  23   charged.” In re Winship, 397 U.S. 358, 364 (1970). A court reviewing a conviction does not

                                  24   determine whether it is satisfied that the evidence established guilt beyond a reasonable doubt, but

                                  25   rather determines whether, “after viewing the evidence in the light most favorable to the

                                  26   prosecution, any rational trier of fact could have found the essential elements of the crime beyond

                                  27   a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). Only if no rational trier of

                                  28   fact could have found proof of guilt beyond a reasonable doubt may a court conclude that the
                                                                                        29
                                         Case 3:14-cv-00101-EMC Document 43 Filed 12/02/20 Page 30 of 32




                                   1   evidence is insufficient. See Jackson, 443 U.S. at 324. The “prosecution need not affirmatively

                                   2   ‘rule out every hypothesis except that of guilt,’” and the reviewing federal court “‘faced with a

                                   3   record of historical facts that supports conflicting inferences must presume – even if it does not

                                   4   affirmatively appear in the record – that the trier of fact resolved any such conflicts in favor of the

                                   5   prosecution, and must defer to that resolution.’” Wright v. West, 505 U.S. 277, 296-97 (1992)

                                   6   (quoting Jackson, 443 U.S. at 326).

                                   7          “Jackson leaves juries broad discretion in deciding what inferences to draw from the

                                   8   evidence presented at trial, requiring only that jurors ‘draw reasonable inferences from basic facts

                                   9   to ultimate facts.’” Coleman v. Johnson, 566 U.S. 650, 655 (2012) (per curiam) (quoting Jackson,

                                  10   443 U.S. at 319). “[O]n habeas review, a federal court may not overturn a state court decision

                                  11   rejecting a sufficiency of the evidence challenge” unless “the state court decision was objectively

                                  12   unreasonable.” Id. at 651 (internal quotation marks omitted).
Northern District of California
 United States District Court




                                  13          Here, it was not an unreasonable application of, or contrary to, any Supreme Court holding

                                  14   for the California Court of Appeal to conclude that the evidence was sufficient to support the

                                  15   jury’s finding that the robbery and murder were part of one continuous transaction. It was entirely

                                  16   consistent with Jackson for the California Court of Appeal to determine that it was for the jury,

                                  17   not the reviewing court, to determine whether the witness’ account of the incident was credible.

                                  18   Under Jackson, a jury’s credibility determinations are “entitled to near-total deference.” Bruce v.

                                  19   Terhune, 376 F.3d 950, 957 (9th Cir. 2004) (rejecting challenge to the sufficiency of the evidence

                                  20   where defendant argued that victim’s “account of being molested on a bed along-side four other

                                  21   sleeping children is inherently implausible”). Although the witness’ accounts had some minor

                                  22   discrepancies, they were consistent regarding the robbery and murder. This Court, like the state

                                  23   appellate court, must defer to the jury’s implicit determination that the witnesses were credible.

                                  24          While Mr. Williams argues that there was no connection between the robbery and murder,

                                  25   it is undisputed that the robbery and murder took place at the same location and Mr. Williams and

                                  26   Smith exercised control over the victim for the duration. The California Court of Appeal noted

                                  27   that the evidence demonstrated that less than ten minutes elapsed between the robbery and murder

                                  28   and that a jury could reasonably find there was a casual and temporal relationship between the two
                                                                                         30
                                         Case 3:14-cv-00101-EMC Document 43 Filed 12/02/20 Page 31 of 32




                                   1   events and that they were connected. Williams, 2012 WL 4479011 at *8. This finding was not

                                   2   objectively unreasonable

                                   3            The California Court of Appeal described the relevant state law for felony-murder and

                                   4   analyzed how there was sufficient evidence to find Mr. Williams guilty. To the extent Mr.

                                   5   Williams argues that the state court was incorrect in its analysis of state law and the felony murder

                                   6   rule, he is not entitled to habeas relief. The Jackson standard must be applied with reference to the

                                   7   substantive elements of the criminal offense as defined by state law. Jackson, 443 U.S. at 324

                                   8   n.16; see, e.g., Boyer v. Belleque, 659 F.3d 957, 968 (9th Cir. 2011) (concluding it was not

                                   9   unreasonable, in light of Oregon case law, for Oregon court to conclude that a rational jury could

                                  10   find beyond a reasonable doubt that petitioner intended to kill his victim based on proof that he

                                  11   anally penetrated several victims with knowledge that he could infect them with AIDS). The state

                                  12   court’s ruling on the state law issue is binding on this Court.
Northern District of California
 United States District Court




                                  13            Mr. Williams has not shown that the state court was objectively unreasonable in finding

                                  14   sufficient evidence to support the conviction in light of the high bar for Jackson claims. This

                                  15   Court has reviewed the evidence and agrees with the reasoning of the state court. As noted above

                                  16   there was an abundance of evidence for the jury to find the robbery and murder were part of one

                                  17   continuous transaction. After the victim was robbed, Mr. Williams and Smith remained at the

                                  18   location with their weapons, talking about how the victim had stopped Mr. Williams’ money when

                                  19   he was in jail. Williams, 2012 WL 4479011 at *8. Mr. Williams then accused the victim of taking

                                  20   his money and car. Id. Viewing the evidence in a light most favorable to the prosecution, there

                                  21   was sufficient evidence for the jury to find the essential elements of the crime beyond a reasonable

                                  22   doubt.

                                  23            To grant relief, this Court would have to conclude that “the state court’s determination that

                                  24   a rational jury could have found that there was sufficient evidence of guilt, i.e., that each required

                                  25   element was proven beyond a reasonable doubt, was objectively unreasonable.” Boyer v.

                                  26   Belleque, 659 F.3d 957, 964-65 (9th Cir. 2011). That conclusion cannot be made here. Mr.

                                  27   Williams fails to show that the California Court of Appeal’s rejection of his claim was contrary to,

                                  28   or an unreasonable application of, Jackson. He is not entitled to the writ on his claim.
                                                                                         31
                                         Case 3:14-cv-00101-EMC Document 43 Filed 12/02/20 Page 32 of 32




                                   1          3.      No Certificate of Appealability

                                   2          A certificate of appealability will not issue because reasonable jurists “would not find the

                                   3   district court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel,

                                   4   529 U.S. 473, 484 (2000). Accordingly, a certificate of appealability is denied.

                                   5                                       VI.      CONCLUSION

                                   6          For the foregoing reasons, the petition for writ of habeas corpus is DENIED. The Clerk

                                   7   shall enter Judgment and close the file.

                                   8
                                   9          IT IS SO ORDERED.

                                  10

                                  11   Dated: December 2, 2020

                                  12
Northern District of California
 United States District Court




                                  13                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  14                                                     United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        32
